Citation Nr: 1636001	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an extraschedular evaluation for palmoplantar keratoderma.
 
2. Entitlement to service connection for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs Appeals Management Center (AMC) in Washington, DC, and a July 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.

In February 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

In December 2014 the Board remanded the issue of entitlement to service connection for hearing loss in the left ear.

In the same December 2014 decision, the Board denied a compensable initial evaluation for palmoplantar keratoderma and granted a 10 percent evaluation for palmoplantar keratoderma, effective February 11, 2014.  The Board determined that referral for an extraschedular evaluation was not warranted.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims, which resulted in an April 2016 Joint Motion for Remand (JMR), specific to the Board's determination that extraschedular referral was not warranted.  As a result, the Board will only address the possibility of an extraschedular evaluation for the Veteran's palmoplantar keratoderma and not the 10 percent evaluation granted by the Board's December 2014 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Palmoplantar Keratoderma

The April 2016 Joint Motion for Remand (JMR) vacated the Board's December 2014 decision to the extent that it denied referral for extraschedular evaluation for palmoplantar keratoderma.  Specifically, the JMR noted the diagnostic code (7824) under which the Veteran's service-connected palmoplantar keratoderma was rated does not properly address the Veteran's contention that his skin condition affects his ability to grasp with his hands and the determination of an April 2012 VA examiner that the Veteran's palmoplantar keratoderma affects his ability to work due to the involvement of his feet, which makes standing for long periods of time difficult.  The JMR determined that the criteria upon which diagnostic code 7824 is evaluated, specifically the medication required to treat the condition, did not adequately address the painful hand grasping and difficulty standing that the Veteran experienced.

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  In this case, as noted above, the JMR noted that the diagnostic code (7824) under which the Veteran's service-connected palmoplantar keratoderma was rated does not adequately address the difficulty grasping and standing.  As such, the first Thun element is met. 

As to the second element, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1).  As noted in the JMR, an April 2012 VA examiner has determined that the Veteran's palmoplantar keratoderma affects his ability to work.  As such, the second Thun element is met. 

As to the third step, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  As the first two elements were met, remand is therefore required for the Veteran's increased palmoplantar keratoderma rating claim to be referred to the Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration.

 Left Ear Hearing Loss

The Board's December 2014 Remand directed the RO to schedule a VA examination to determine the nature and etiology of the Veteran's claimed left ear hearing loss.  In addition, the Board dictated a number of questions for the VA otolaryngologist to answer.  A January 2016 examination was scheduled, the Veteran attended, and a VA otolaryngologist provided the requested opinions.  

Unfortunately, after a review of the medical opinions, the Board finds that remand is necessary in order to ensure compliance with the December 2014 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Board's question (c) "Does the Veteran have otosclerosis in the left ear," the examiner answered that it could not be answered with certainty without an exploratory tympanotomy, which the Veteran declined.

In response to question (d) "If otosclerosis is diagnosed, is this condition considered a congenital or developmental defect, or is it a congenital or hereditary disease?" the examiner answered that if otosclerosis is the correct diagnosis, "then it is expected to be a hereditary disease in approximately 50% of the cases."  
The Board next posed question (e), "If any current otosclerosis is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Please identify the additional disability.  Or, was the increase in severity due to the natural progress of the disorder?"  Pursuant to the examiner's answer to question (d), there is approximately a 50 percent chance that the condition, if it is otosclerosis, is a congenital or developmental defect.  The examiner's answer to question (e) was simply "no."  The Board finds that remand is necessary in order for the examiner to further comment on this answer, consistent with the December 2014 directive that a "complete rationale for any opinion offered should be provided." 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. After completion of the above, refer the Veteran's claim for entitlement to an increased disability rating in excess of 10 percent for palmoplantar keratoderma to the Under Secretary for Benefits or the Director of Compensation Service pursuant to the provisions of 38 C.F.R. § 3.321(b)  (2015) for consideration of whether an extraschedular rating is warranted.

Attention is invited to the painful handing grasping as described by the Veteran and the April 2012 VA examination report indicating that the condition affects the Veteran's ability to work.  Attention is also invited to the findings in the April 2016 Joint Motion for Remand, by which VA is bound.

3.  Return the claims folder to the January 2016 otolaryngologist for an addendum opinion.  

The examiner is specifically requested to offer an opinion to supplement the January 2016 opinion as to:

If any current otosclerosis is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Please identify the additional disability.  Or, was the increase in severity due to the natural progress of the disorder?

The complete rationale for any opinion offered should be provided.  Any opinion offered should be done in a manner consistent with the January 2016 opinion.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

In the event the January 2016 VA otolaryngologist is not available, please return the claims file to another VA otolaryngologist of appropriate knowledge and expertise.  It is up to the discretion of this examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient. 

The examiner is asked to offer an opinion with respect to the following questions:

a) Does the Veteran have left ear hearing loss?

b) If the examiner finds that the Veteran has left ear hearing loss, did such disorder have its onset during active duty, within one year of active duty, or is this condition otherwise related to the Veteran's active duty service, to include an acoustic trauma in service?

c) Does the Veteran have otosclerosis in the left ear?

d) If otosclerosis is diagnosed, is this condition considered a congenital or developmental defect, or is it a congenital or hereditary disease? For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration. In contrast, a "disease" is capable of improvement or deterioration. The examiner must offer the opinion in the terms as listed above.

e) If any current otosclerosis is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability? Please identify the additional disability. Or, was the increase in severity due to the natural progress of the disorder?

f) In contrast, if any current otosclerosis is a congenital or hereditary disease, please state whether the disease clearly and unmistakably preexisted the Veteran's entry into active service. If so, was there a permanent increase in the severity of the condition beyond its natural progression as a result of service?

g) If any current otosclerosis is not congential or developmental in nature, or if it did not clearly and unmistakably preexist the Veteran's service, is it at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by any incident, disease, or injury during service?

h) If there is no current otosclerosis, is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed disorder was incurred or aggravated as a result of the Veteran's active duty service?

In offering any opinion, the examiner must comment 
on the Veteran's service and post-service medical 
treatment records and consider the Veteran's lay 
statements regarding the incurrence of his claimed 
disorders and the continuity of symptomatology.

The complete rationale for any opinion offered should be provided. If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4. After completing the above development and any other action deemed necessary, adjudicate the claims.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




